In a summary proceeding under the Election Law (§ 330, subd. 2) to set aside a primary election for the Democratic party positions of District Leader (male and female) in the Fourth Assembly District in Queens County, and to direct a new election, petitioners appeal from an order of the Supreme Court, Queens County, dated September 15, 1960, made after a nonjury trial, dismissing the petition on the merits at the end of petitioners’ case. Order affirmed, without costs. The evidence establishes that the election was not characterized by such frauds or irregularities as to render it impossible to determine who was rightfully elected. Nolan, P. J., Ughetta, Kleinfeld, Pette and Brennan, JJ., concur.